DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 65 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 65 is within claim 64.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 85 and 86 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  the claims are similar and one should be canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-66,68,69 71,72,76,77,19 and 81-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 3187425) in view of Lemmons (US 2006/0237992). Black discloses a cylindrical cargo container (see figure 1) comprising: a plurality extruded panels (8, divided by the welds 10) having a common curved shape characterized by a curvature (see figure 1), wherein adjacent pairs of the panels are joined at respective abutting longitudinal edges (joined by the welds 10), and the joined panels form a cylindrical tube (see figure 1), wherein for at least one of the extruded panels an extrusion axis of the panel is parallel to a longitudinal axis of the cylindrical tube (see figure 1), a cross-sectional profile of the panel perpendicular to the extrusion axis has the curved shape (see figure 1 or 3).  Black does not show; the cross-sectional profile defines an inner skin of the panel and an outer skin of the panel sandwiching a plurality of webs of the panel bridging a space between the inner skin and the outer skin.
However, Lemmons discloses a trailer wall construction comprising, an inner skin (70) of a panel (see figure 6), an outer skin (72) of the panel sandwiching a plurality of webs (74) of the panel bridging a space between the inner skin and the outer skin. It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Black, by adding an outer skin, inner skin and webs, in order to have a structurally sound panel that has double the panels in order to further protect the load of the trailer.
Regarding claim 66, Black further discloses, wherein the curved shape of each of the extruded panels has a common arc length (see figure 1 in Black).
Regarding claim 68, Black further discloses, wherein the curved shape of at least a first one of the extruded panels has a first arc length different from a second arc length of the curved shape of at least a second one of the extruded panels (see figure 1 in Black).
Regarding claim 69, Black further discloses, wherein the common longitudinal length is substantially an entire length of the container (see figure 1 in Black).
Regarding claim 71, Black further discloses, wherein at least one of the panels comprises an extruded projection (70) configured for coupling to a support (66,68).
Regarding claim 72, Black further discloses, wherein the extruded projection comprises a rail (70) integral with and extending along a length of the at least one panel and configured for mounting to the support (see figure 2).
Regarding claim 76, Black further discloses, wherein adjacent panels are joined at the respective abutting longitudinal edges using welds.
Regarding claim 77, Black does not mention what type of material is used for the panels, however, one of ordinary skill in the art would have the knowledge that the panels would be made of either, stainless steel or aluminum, in order to have a strong panels that does not leave residue on the load.
Regarding claim 79, wherein the combination of Black and Lemmons ends with at least one of the panels, the outer skin, the inner skin and the webs forming a channel (see figure 2 in Lemmons).
Regarding claim 81, Black further discloses a trailer substantially free of bands and ribs.
Regarding claim 82, wherein the combination of Black and Lemmons has inside surface of the cylindrical tube free from projections.
Regarding claims 83 and 84, Black further discloses a trailer with a chassis (7,3,4) supported by a wheeled suspension (2). Additionally a person of ordinary  skill in the art  would find it obvious to use the cylindrical cargo container on a rail car instead of a trailer, as rail cars are used similarly, to carry loads using a train.
Regarding claim 85 and 86, wherein a person of ordinary skill in the art can divide the circle made by the cylindrical cargo container into 10 pieces (such as what applicant has done in applicant’s figure 4, wherein the arc length is S) so as to have a length of the extruded panels be at least 10 times the arc length.

Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black and Lemmons as applied to claim 64 above, and further in view of Buckner (US 2017/0234045). Black further discloses a front wall. Black and Lemmons do not mention a tailgate/hinge door. Buckner discloses a trailer with a cylindrical body and a hinged door (104, See Para. 0014). It would have been obvious for one of ordinary skill in the art to modify the combination of Black and Lemmons by adding a hinged door to the rear of the trailer, in order to be able to dump the load faster or for maintenance of the trailer.




Allowable Subject Matter
Claims 67,70,73-75 and 78 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                               

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611